OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law before the First Judicial Department on November 28, 1949 and, at all relevant times, he has maintained an office in Manhattan. The Departmental Disciplinary Committee moves to confirm findings of fact and conclusions of law, without recommendation as to the appropriate sanction to be imposed. At the hearing, respondent admitted all of the factual allegations contained in the statement of charges and presented evidence in mitigation.
In essence, respondent’s misconduct was his failure to segregate into a separate and distinct bank account a real estate deposit of $4,500 entrusted to him. This error was compounded by his own sloppy bookkeeping, with the result that his personal check, sent in return of the escrow, was dishonored. While the *25record shows that respondent’s account actually contained more than sufficient funds at the time he sent the check, that check was not presented until almost a month and a half later; when respondent was notified of the dishonoring of the check, he promptly — within four days — made good on it. Nonetheless, he was in violation of DR 1-102 (A) (4) of the Code of Professional Responsibility.
We are persuaded by this evidence that respondent did not possess an intent to deceive or deprive. Additionally, we note, in mitigation, respondent’s unblemished 34-year career. Accordingly, public censure is sufficient.
Respondent is hereby censured for his conduct in this matter.
Murphy, P. J., Sullivan, Ross, Carro and Milonas, JJ., concur.
Respondent is censured.